Citation Nr: 0611568	
Decision Date: 04/21/06    Archive Date: 04/26/06

DOCKET NO.  03-37 084	)	DATE
	)


On appeal from the decision of the 
Department of Veterans Affairs Regional Office in Los 
Angeles, California


THE ISSUE

Entitlement to a higher rating for bilateral hearing loss, 
rated as noncompensable from February 6, 2002, and as 10 
percent disabling from April 7, 2005, forward.  


WITNESS AT HEARING ON APPEAL

The veteran


ATTORNEY FOR THE BOARD

Nancy Rippel, Counsel




INTRODUCTION

This claim came before the Board of Veterans' Appeals (Board) 
on appeal from an August 2002 rating decision of Department 
of Veterans Affairs (VA) Regional Office (RO) in Los Angeles, 
California, which granted the veteran's claim for entitlement 
to service connection for bilateral hearing loss with a 
noncompensable rating.  

In April 2004, a hearing was held before the undersigned 
Veterans Law Judge who was designated by the Chairman to 
conduct that hearing, pursuant to 38 U.S.C.A. § 7107(c) (West 
2002).

The appeal was remanded to the RO via the Appeals Management 
Center, in Washington, DC, in October 2004.  Action taken 
pursuant to that Remand resulted in the grant of a 10 percent 
rating effective from April 7, 2005, as set forth in an 
August 2005 rating decision.  


FINDINGS OF FACT

1.  The veteran in this case served on active duty from May 
1943 to April 1946.

2.  On March 27, 2006, prior to the promulgation of a 
decision in the appeal, the Board received notification from 
the appellant that a withdrawal of this appeal is requested.


CONCLUSION OF LAW

The criteria for withdrawal of a Substantive Appeal by the 
appellant have been met.  38 U.S.C.A. § 7105(b)(2), (d)(5) 
(West 2002); 38 C.F.R. §§ 20.202, 20.204 (2005).



REASONS AND BASES FOR FINDINGS AND CONCLUSION

Under 38 U.S.C.A. § 7105, the Board may dismiss any appeal 
which fails to allege specific error of fact or law in the 
determination being appealed.  A Substantive Appeal may be 
withdrawn in writing at any time before the Board promulgates 
a decision.  38 C.F.R. § 20.202 (2005).  Withdrawal may be 
made by the appellant or by his or her authorized 
representative.  38 C.F.R. § 20.204 (2005).  The appellant 
has withdrawn this appeal and, hence, there remain no 
allegations of errors of fact or law for appellate 
consideration.  Accordingly, the Board does not have 
jurisdiction to review the appeal and it is dismissed.


ORDER

The appeal is dismissed without prejudice.


		
P. M. DILORENZO
	Veterans Law Judge, Board of Veterans' Appeals





 Department of Veterans Affairs


